Citation Nr: 1218409	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  05-40 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James Fausone, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

	
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In November 2006, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  The hearing transcript is associated with the claims folder.

In an April 2007 decision, the Board denied a claim of entitlement to service connection for PTSD.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  By Memorandum Decision dated November 2008, the Court vacated and remanded the Board's decision for consideration of additional issues.

In June 2009, June 2010 and January 2012, the Board remanded this appeal to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further evidentiary development.

In January 2012, the Veteran's attorney submitted additional evidence which has not been considered by the RO.  He explicitly waived the Veteran's right to have the RO review this evidence in the first instance.  As such, the Board may proceed to adjudicate this case.  38 C.F.R. § 20.1304.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.




FINDINGS OF FACT

1.  The Veteran's PTSD, first diagnosed after service, does not result from a credible in-service stressor.

2.  The Veteran's variously diagnosed acquired psychiatric disorders first began many years after service discharge, and are not shown to be related to a credible in service event.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include PTSD, is not established.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially alleges that his currently diagnosed psychiatric disorders, (but primarily his PTSD), result from military sexual trauma (MST).  He has generally identified Chief Petty Officer M. (CPO) as befriending him at his first duty station after basic training.  This individual allegedly initially assaulted him with brief anal penetration in a secluded area.  This was followed by several episodes of unwanted oral sex performed on him in the barracks.  The Veteran claims that, following the MST events, his military performance declined.  He also asserts that, upon learning that this individual had been arrested due to a sexual crime, he went absent without leave (AWOL) for an extended period of time due to fright of possible retribution.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, such as psychosis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.309(a).

Personality disorders are considered congenital or developmental defects and, therefore, are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9.  See also Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM- IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

Effective October 29, 2008, VA revised it regulations regarding stressor verification when the evidence shows that PTSD was diagnosed during service and the claimed stressor is related to that service.  In this circumstance, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  73 Fed. Reg. 64208 (Oct. 29, 2008) (codified at 38 C.F.R. § 3.304(f)).

The Board observes that there is no evidence or argument that the Veteran was diagnosed with PTSD during active military service.  Thus, these revised criteria do not apply.

For PTSD diagnosed after service, there must be independent evidence to corroborate the veteran's statement as to the occurrence of a claimed non-combat stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors (except as provided in matters involving exposure to fear of hostile military or terrorist activity which is addressed below).  Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

"Just because a physician or other health professional accepted appellant's description of his Vietnam experiences as credible and diagnosed appellant as suffering from PTSD does not mean the [Board is] required to grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept an appellant's uncorroborated account of his/her active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

However, the fact that a veteran, who had a noncombatant military occupational specialty, was stationed with a unit that was present while enemy attacks occurred would strongly suggest that he was, in fact, exposed to such attacks.  Pentecost v. Principi, 16 Vet. App. 124 (2002) (base subjected to rocket attacks during time that veteran was stationed at the base).  In other words, the veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

With respect to a claimed stressor involving trauma of a sexual nature, the Court has noted that there are special evidentiary procedures for PTSD claims based on personal assault.  Patton v. West, 12 Vet. App. 272, 278 (1999); VA ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.17.  Because personal trauma is an extremely personal and sensitive issue, many incidents of personal trauma are not officially reported, and the victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  It is often necessary to seek alternative evidence.  Id.

Further, with respect to a claim of entitlement to service connection for PTSD based on an alleged personal assault, 38 C.F.R. § 3.304(f) (3) provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

Effective July 13, 2010, VA revised its regulations to relax the evidentiary stressor verification requirements when a veteran was exposed to fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)).  See also 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective date of applicability of 38 C.F.R. § 3.304(f) to July 13, 2010).  Under these revisions, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.

The Board observes that there is no evidence or argument that the Veteran's PTSD stressor involves fear of hostile military or terrorist activity.  Thus, these revised criteria do not apply.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten the probative value of an opinion, as the claims folder generally contains all documents associated with a veteran's disability claim, including not only medical examination reports and service treatment records (STRs), but also correspondence, raw medical data, financial information, RO rating decisions, Notices of Disagreement, materials pertaining to claims for conditions not currently at issue and Board decisions disposing of earlier claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not required in each case.  See Snuffer v. Gobber, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

A significant factor to be considered for any opinion is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA benefits system, the Court has indicated that recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the adjudicator's decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Within the VA benefits system, VA medical examiners and private physicians offering medical opinions in veterans' benefits cases are essentially considered expert witnesses.  Nieves-Rodriguez, 22 Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts, Fed.R.Evid. 702, are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.  The factors identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts or data; 
(2) the testimony is the product of reliable principles and methods; and 
(3) the expert witness has applied the principles and methods reliably to the facts of the case.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a benefits claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2).

The Veteran served on active duty from February 1964 to August 1968.  He claims to have been subjected to MST between June and August 1964.  His STRs do not reflect any lay or medical evidence of psychiatric problems.  There is also no direct evidence of MST.

In pertinent part, the Veteran's service personnel records (SPRs) reflect that he went absent without leave (AWOL) from Patuxent River Naval Air Station, Maryland on September 2, 1964.  He surrendered himself to authorities at Bethesda Naval Hospital on January 4, 1965.  At a special court martial proceeding, the Veteran pleaded leniency with the court by reporting a difficult childhood.  He had quit school because he could not get along with his parents and had obtained a full-time job.  However, the employer went out of business and he couldn't find another job.  At that point, he had joined the Navy.  The Veteran testified to experiencing no trouble during boot camp, although he failed one or two tests which set him back for two weeks.  He admitted to an unauthorized absence (UA) for 4 months wherein he lived with some people who took him in and treated him like a son.  The Veteran next described turning himself in because he was afraid of being picked up, and that he just couldn't live with the situation any longer.  He had also acted upon the recommendation of a priest who advised him to turn himself in.  The Veteran made no mention of MST.

In pertinent part, the Veteran was admitted to the USS OKINAWA ward in August 1965 due to a 48-hour history of pleuritic left lower anterior chest pain, night sweats for the past 4 to 5 months, frequent frontal headaches, weight loss of undetermined amount and dark urine for several days.  He was initially diagnosed with left upper lobe infiltrate of undetermined etiology as well as icterus of undetermined etiology.  He was transferred to US Army Hospital in Fort Brooke, Puerto Rico after a two day admission.

Medical records from US Army Hospital in Fort Brooke reflect a 38-day admission due to infectious hepatitis.  The Veteran had reported feeling well until two months prior to admission when he began to have headaches and malaise.  In the past three weeks, the Veteran had experienced nausea and vomiting with mid and right upper quadrant pain.  In the past week, the Veteran had experienced constipation and dark urine.  He experienced scleral icterus two days prior to admission.  No etiology for the infectious hepatitis was discussed.

In June 1966, the Veteran sought treatment for a skin disorder in the area of the scrotum and anus of a few weeks' duration.  This was assessed as pruritis ani and rule out (R/O) moniliasis.  A similar skin condition in June 1967 was diagnosed as localized interginous neurodermatitis.

Postservice, the Veteran's medical records reflect his treatment for anxiety reaction in conjunction with a cervical neck strain in August 1977.  He had injured his neck during a motor vehicle accident three years previous.  There was a question as to whether his headaches were posttraumatic versus psychosomatic in nature.  On a March 1984 report of medical history, the Veteran did not endorse a history of ever having suffered from nervousness.

A May 1985 sentencing transcript for a charge of gross sexual misconduct with a minor, to which the Veteran entered a plea of nolo contender, described the Veteran as being a heavy drinker for years.  He had been accused of performing oral sex on a child who had been between the ages of 6 to 8 years old when the assaults occurred.  A June 1985 psychological intake evaluation reflected that the Veteran had a criminal history which included a 1971 conviction for contributing to the delinquency of a minor which had been reduced to a sodomy charge, two alcohol related driving violations in 1973 and 1984, and the recent gross sexual misconduct charge.  Personality and projective testing revealed no evidence of primary mental disease, but did reveal a broad range of maladjustment and psychopathology in virtually every sphere of his life.  The Veteran was described as depressed, rebellious, suspicious of others, confused, anxious, tense, highly introverted, uncomfortable around people, and overly sensitive to perceived insults or threats.

A March 1995 disability evaluation report reflected the Veteran's report of progressive arthralgia and myalgia since an automobile accident in 1974.  He described being molested sexually at an early age and, thereafter, being "mixed up sexually."  He reported both heterosexual and homosexual activities which tended more towards homosexual.  In 1985, the Veteran sexually abused an 8-year old male for which he was jailed.  He had his life threatened in one jail which resulted in a transfer.  The Veteran also described a rather chaotic home life with an abusive father.  He had learning problems during school, and had an occupational history primarily as a chef.  He became really depressed when thinking about his physical limitations.  The examiner offered a diagnosis of adjustment disorder with mixed emotional features.

An April 1995 VA Compensation and Pension (C&P) examination report indicated that the Veteran had a past medical history of hepatitis A infection during active service.

Thereafter, VA clinical records reflect diagnoses of anxiety disorder, obsessive compulsive disorder (OCD) and generalized anxiety disorder.  A January 1996 private treatment record reflected an assessment that the Veteran may have skin problems which were anxiety-related.  A February 1996 private treatment record recorded a history of chronic pain syndrome with chronic anxiety and depression. 

A March 1996 VA psychosocial history recorded the Veteran's history of periodic anxiety and depression which had been "seemingly more so" since his retirement in mid 1994.  Otherwise, the Veteran described a history of fleeting episodes of depression and anxiety for "many years."  He described parental punishment to the point of verbal, physical and emotional abuse.  He had been sexually molested several times.  With respect to his military service, the Veteran described substance abuse during service but not to the point of getting into trouble.  He generally described major trouble in the service, and having felt different or not himself since the service.  He did not report any MST events.

On VA mental disorders examination in May 1996, the Veteran described a very traumatic childhood.  He had lived on welfare, and had a father who would beat him and his siblings until they were scared.  He also reported emotional abuse.  The Veteran further described sexual abuse from a series of older men which started when he was age 11 and continued to age 16.  He felt ashamed of this behavior as it involved oral sex by them.  He would usually be enticed with money or other things, and was told not to tell anyone.  He denied any difficulty with these experiences other than shame.  He eventually quit school at age 16, and joined the Navy at age 17.  The Veteran described his military experience as follows:

After boot camp, he was at Patuxent River.  He left there soon thereafter and was AWOL for four months.  He went to stay with some friends that he met that he felt comfortable with.  He went back into the Navy and was given a special court martial and spent 6 months in the brig.  Then, he says, he did fairly well in the Navy.  He got into mess cooking and served two years on one ship and one year on another.  Eventually he reached the rank of E-4.  Despite the good progress, he states that he could not stand the Navy and could not wait to get out.  His drinking behavior had begun during this time, and continued up until 15 years ago.

Thereafter, the Veteran reported a postservice history of restaurant jobs marked by abuse of alcohol.  He spent 14-months in jail in around 1984-85 after an arrest for sexual abuse of a child.  He had not worked since 1994 due to difficulty involving his back, knees, ankles and feet.  He was discouraged with his current situation being unable to work due to hurting so much, and endorsed feelings of depression, anhedonia, and irritability.  The VA examiner provided diagnoses of dysthymic disorder, alcohol abuse by history and mixed personality disorder with avoidant, schizoid and passive-aggressive features.  The VA examiner also provided the following summary:

This is a 47 year old individual with long-standing problems, who has been isolated with others, with also some passive-aggressive tendencies.  In addition to this, he has abused alcohol and had one period of time when he abused drugs.  His relationships have been involved with difficulty in relating well to others.  There has been a history of child abuse by the patient toward a specific child.  Currently, he demonstrates significant ongoing depression, which has been in existence for 2-3 years and is on a current treatment at this time.

Thereafter, the record reflects the Veteran's VA treatment for anxiety disorder and somatization disorder.  In pertinent part, the Veteran presented to the VA mental health care clinic in June 2004 to "disclose" MST at his first duty station at Patuxent River, Maryland.  According to the Veteran, he was befriended by CPO who used his rank and position "to fondle the vet at first against his will and who later raped him."  The Veteran reported being too scared to report the incident, and then going AWOL for 4 months after CPO had been arrested for possible sex crimes.  

The Veteran filed his claim of entitlement to service connection for PTSD in July 2004.  In a stressor statement received in August 2004, the Veteran reported being befriended by CPO on the beach while on liberty.  The Veteran described going on a walk in a secluded area wherein CPO started rubbing the Veteran with his hands and, while standing behind him, pulled down his pants and pushed his penis into the Veteran's rectum.  After this event, CPO would wake him at night in the barracks by fondling and performing oral sex upon the Veteran.  CPO had warned the Veteran not to tell anyone about the sexual contacts.  The Veteran then learned that CPO had been caught doing something sexual with another soldier, and the Veteran went AWOL fearing retribution from CPO.  The Veteran described feelings of anxiety and disciplinary problems after these events, which occurred between June to August 1964.  He also recalled requesting to be reassigned to the galley.  He also recalled confiding this situation to a Catholic priest at Catholic University in Washington, DC. 

The Veteran was afforded VA C&P PTSD examination in December 2004.  At this time, the Veteran reported a history of experiencing some verbal abuse as a child and quitting school in the 8th grade.  He made no mention of sexual trauma events prior to entering active service.  While in the service, the Veteran described being befriended by an older sailor who began to touch him inappropriately.  At one point in time, this individual took the Veteran to a secluded area and penetrated his rectum with his penis.  This individual also performed oral sex upon the Veteran on different occasions.  The Veteran asked this individual to stop, and the Veteran was told there would be retribution if he told about the sexual abuse.  The Veteran next described becoming very frightened by the event with the development of anger, anxiety and depressive symptoms.  He became very inefficient at his work and could not deal with discipline.  He then went AWOL for four months and served time in the brig as a result.  The VA examiner found that the Veteran met the criteria for a PTSD diagnosis if the Veteran's history of MST was accepted.

In a statement dated February 2005, the Veteran asserted that his special court martial transcript does not take into account that the presiding judge had intimidated him and expressed no interest in hearing his reason for AWOL.  The Veteran argued that his current diagnosis of irritable bowel syndrome resulted from his MST.  The Veteran also recalled another instance of abuse during the military, wherein a nail surfaced into his boot causing walking problems.  He had been forced to march despite being in pain but was eventually allowed to go to the infirmary.  The Veteran recalled that an infection which started in his foot had spread to his groin and required complete bed rest for 10 days with daily penicillin shots.  This event delayed his training and caused him to spend extra time in recruit training.  The Veteran reported being "coaxed" into not making the infection an issue when he was discharged from the hospital.  He offered to take a polygraph test to demonstrate the truthfulness of his assertions.

In a letter received in November 2005, the Veteran reported the following reasons as to why he turned himself in to Bethesda Naval Hospital after his period of AWOL:

On my last letter to your office, I forgot to address one of the issues that you wrote in one of your last letters to me.  You stated that you could not find any information about my being treated at The Bethesda Naval Hospital.
Well, I only turned myself in to that place from being AWOL because it was close by to where I was residing, and I was only 17 years old and did not know what else to do at the time.  They did not keep me there but the officer of the deck called the Shore Patrol/Military Police to come and pick me up.  Within an hour I was on my way to the Washington D.C. Naval Station to where I got incarcerated and waiting for Captain's Mast.  It was also there where I had my Special Court Martial and sentenced to the Marine Corp Brig in Quantico, Virginia.

At his hearing in November 2006, the Veteran testified to being subject to MST events between July and August of 1974.  He had been befriended by CPO who visited his bunk at night, fondled his crotch and eventually performed oral sex.  There was another incident wherein he walked with CPO to a secluded area, who started placing his hands on the Veteran and eventually attempted sodomy.  The Veteran had been embarrassed and frightened about these events, and did not file any police reports.  CPO had threatened to hurt him if he told.  The Veteran next reported working in the mess hall, and that CPO would come into the chow line and glare at him.  He heard one day that CPO got caught performing sexual acts on another, and he went AWOL due to fear of retribution.  Eventually, the Veteran turned himself in at Bethesda Naval Air Station.  He described that, after the MST events, he had felt anxious and depressed.  He thought of the MST events constantly.  He started receiving mental health treatment approximately 10 years previous.

Thereafter, the Veteran's VA clinical records include additional diagnoses of depression NOS and anxiety disorder NOS in May 2006.  His mood was thought to be more depressed possibly secondary to steroid use.  In October 2006, a VA clinician indicated that the Veteran's anxiety and depression had a nexus to his MST.

In a statement received in May 2009, the Veteran argued that his alcohol abuse started in service in response to the MST events.  He referred to the MST events as leaving him with feelings of inadequacy and embarrassment.

On review of the entire evidentiary record, the Board finds that the criteria for establishing service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  The Board first finds that the Veteran's PTSD, which was first diagnosed after service, does not result from a credible in-service stressor.  Additionally, the Board finds that the Veteran's variously diagnosed acquired psychiatric disorders first began many years after service discharge, and are not shown to be related to a credible in service event.

The Veteran's STRs do not reflect any lay or medical evidence of psychiatric disability.  Clearly, the Veteran was not diagnosed with PTSD during active service.  Overall, the STRs themselves do not provide a basis to grant this claim.

Additionally, the Board notes that there is no documented lay or medical evidence of psychosis within the first postservice year.  As such, the provisions relating to chronic disease under 38 C.F.R. §§ 3.307 and 3.309 do not apply.

Rather, this claim rises and falls on reliance of the Veteran's testimony regarding inservice psychiatric symptoms and events which he attributes to his current psychiatric problems.  Notably, a VA C&P examiner in December 2004 found that the Veteran met the criteria for a PTSD diagnosis if the Veteran's history of MST was accepted.  Additionally, a VA clinician 2006 appeared to attribute the Veteran's anxiety and depression to the alleged MST events.  Thus, if the MST events claimed are accepted as true, the Veteran will have satisfied the minimum service connection criteria.  

However, after an extensive review of the record, the Board rejects in totality the Veteran's testimony regarding inservice psychiatric symptoms and events as his allegations are not credible.  Thus, the medical opinions relying on this testimony as the basis for the opinions are entitled to no probative value.  Reonal, 5 Vet. App. at 458.

The Veteran's STRs and SPRs do not contain any direct evidence corroborating the alleged MST events.  Thus, the Veteran's current allegations are not consistent with the SPRs which fail to reflect a significant decrease in military performance during the time frame of the alleged MST events.

The Veteran did have a period of AWOL from September 1964 to January 1965.  In a Special Court-Martial proceeding, the Veteran provided a statement of extenuating circumstances which focused on his difficult childhood prior to entering service.  He reported having no problems during basic training other than having been set back for two weeks after failing a test.  As reflected in a March 1995 disability evaluation, the Veteran had a prior history of learning problems.  Otherwise, the Veteran did not allege any conflicts with his superiors or MST events.  Thus, the Veteran's currently expressed reasons for his period of AWOL are not consistent with the extenuating circumstances he described to a military legal tribunal.

Postservice, the Veteran first reported an MST event to a VA clinician on June 28, 2004, which is approximately 40 years after the events in question.  At this time, the Veteran alleged that CPO initially fondled him against his will, and later raped him.  This version of events is chronologically inconsistent with his August 2004 stressor statement - alleging a rape first followed by barrack visits of fondling and forced oral sex.  Thus, the Veteran's own recollections of events are internally inconsistent.

The Veteran has argued that he did not report the MST events until 2004 due to the embarrassing nature of the events.  Yet, this theory is not consistent with psychiatric evaluation reports dated in 1995 and 1996.  At these times, the Veteran divulged a history of being subject to sexual abuse from the ages of 11 to 16 by older men forcing oral sex upon him.  Neither of these examination reports refers to any MST events.  Thus, the explanation of holding back his report of the alleged MST events until 2004 due to embarrassment and shame is not consistent with his explicit report of childhood sexual traumas many years earlier.

In an attempt to corroborate his allegations, the Veteran specifically identified by name Chief Petty Officer M. as being arrested on sexual assault charges.  However, an effort to corroborate this allegation by a search of morning reports or records from the Naval Criminal Investigative Service (NCIS) has been negative.  These searches were specifically conducted in response to argument provided by the Veteran's attorney before the Court in 2007.

In another attempt to corroborate his allegations, the Veteran identified speaking to Father R.H. of Catholic University about his MST and AWOL problems in 1964.  However, an April 2005 statement from The Catholic University of America found no record that Father R.H. was an employee as claimed.  Thus, another corroboration theory failed.  Nonetheless, the record credibly establishes the Veteran was convinced by a priest to turn himself from the AWOL.  The Veteran's own statements to the special court martial proceeding indicate that he could no longer handle the stress of being subject to arrest due to AWOL. 

The Veteran has also referred to a forced march activity with a foot infection which exacerbated and ultimately led to a spreading infection to the groin wherein he was ordered to bed rest and given daily penicillin shots.  A review of the STRs fails to corroborate this event in any realistic manner.  The Veteran was treated for a skin rash of the anus and groin which occurred almost two years after the alleged MST events.

It has also been argued that the Veteran's treatment for infectious hepatitis in August 1965 corroborates the MST events.  The Veteran's STRs confirm that he was admitted for inpatient treatment in August 1965 due to recent onset of jaundice with a two month history of headaches and malaise.  He was treated for infectious hepatitis with no etiology identified.  This event is approximately a full year after the alleged MST events.  An April 1964 VA Compensation and Pension examination report referred to this event as a hepatitis A infection.

In support of this allegation, the Veteran's counsel has submitted excerpts from internet articles regarding hepatitis infections.  In general, it is noted that various causes for hepatitis include infection, alcohol, some types of medication, toxins and poisons.  A highlighted section states that hepatitis A and E viruses are present in the digestive tract and are acquired by swallowing or by mouth contact with the anal area.  This information, however, is irrelevant as the Veteran has never alleged having any oral-anal contact with the alleged assailant, or that any of the MST events involved his swallowing.

The Veteran has alleged, however, alcohol abuse which started in service.  This is identified in the above-mentioned articles as a potential etiological factor.

Another highlighted article references hepatitis B and hepatitis C as being transmitted by sexual activity.  The evidentiary value of this information, however, is limited.  On a March 1995 psychiatric evaluation, the Veteran reported a history of being sexually molested at a very early age followed by heterosexual and homosexual activities, which tended more towards homosexual.  He made no mention, whatsoever, of MST events.  Thus, the Veteran's own statements refer to heterosexual and homosexual activities other than the alleged MST events.

Furthermore, the Board notes that the Veteran's counsel has obtained this information from a website entitled Sexual Health Scotland, which is self-described as being dedicated to the sexual well being of individuals.  The information pertaining to the etiology of hepatitis focuses on sexual transmission possibilities.  It is essentially argued that it is "conceivable" that the Veteran first developed hepatitis symptoms during his period of AWOL, that those symptoms were present in January 1965, and that the Veteran had a relapse of hepatitis A in August 1965.  See Argument received January 2012.

However, a more thorough explanation of hepatitis A obtained on Wikipedia, that is based upon citation to authoritative medical resources, states that there are many causes for hepatitis A (formerly known as infectious hepatitis) having nothing to do with sexual contact.  In fact, it is estimated that tens of millions of individuals worldwide become infected with hepatitis A each year.  Thus, the information submitted by the Veteran's counsel is further shown to have limited probative value to this case.

Additionally, the Board specifically notes that the Board is not making a "medical determination" that the Veteran's hepatitis could not have been incurred in 1964.  The Board is merely determining the probative value of the information provided by the Veteran's counsel which speaks to multiple causes other than "sexual contact" as a potential etiological factor.  Notably, the Veteran's STRs reflect his assertions that hepatitis symptoms first began 2 to 4 months prior to the admission in August 1965.  The current assertion of hepatitis "symptoms" in August 1964 and during the period of AWOL are arguments made by the Veteran's counsel and are not factual matters of record alleged by the Veteran.

Finally, the Veteran's representative argues that the MST events are capable of substantiation as the Veteran returned from his AWOL period directly to a medical center and was later seen for a "variety of ailments" that are "adequate markers" of MST.  It is also argued that it is reasonable to conclude that the Veteran's period of AWOL was due to MST events given the known penalties of an AWOL offense.

The Board observes that the Veteran own written statements establish the fact that he surrendered at the Bethesda Naval Air Station due to its proximity to where he was living and not out of medical concerns.  The fact that the Veteran had a period of AWOL does not, ipso facto, corroborate an MST event, as the Veteran has voiced on several occasions his dislike with naval service.  Similarly, the Veteran's arguments that the Veteran experienced a "variety of ailments" that are "adequate markers" is not persuasive when viewed against the entire evidentiary record and, in particular, the Veteran's own unpersuasive account of MST events.  Finally, the Veteran has been shown to have engaged in criminal conduct involving sexual abuse of a minor.  Thus, the Veteran has shown an ability to engage in unacceptable conduct despite having knowledge of the possible legal consequences of his actions.

Overall, the Board finds that the Veteran's allegations of MST events as well as persistent and/or recurrent psychiatric symptoms since service to be inconsistent both internally and when viewed against the entire evidentiary record.  Quite simply, his allegations are not credible.  As such, the Board finds that the preponderance of the evidence is against a finding of inservice onset of chronic psychiatric disability during service under 38 C.F.R. § 3.303(b).  Additionally, the Board finds that the medical opinions of record attributing PTSD and/or an acquired psychiatric disorder to any event during active service are entitled to no probative weight as the basis for these opinions have been rejected.

In so holding, the Board is cognizant of the Veteran's own personal opinion that his currently diagnosed psychiatric problems are related to events during active service.  As held above, the Veteran's testimony regarding inservice symptomatology and events is not deemed credible.  His "medical opinion" based upon these events is entitled to no probative value.  Reonal, 5 Vet. App. at 458.

The Board further notes that this case is unaffected by the more recent revisions to VA's PTSD regulations as this claim does not involve an allegation involving fear of hostile or military activity.

In sum, the Board finds that the credible lay and medical evidence in this case establishes that the Veteran's PTSD and/or acquired psychiatric disorders first diagnosed after service, and do not result from a credible inservice event.  The Veteran's own testimony and allegations are deemed unreliable and inconsistent with the overall factual record.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The appeal is denied.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As noted above, VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant of the types of information which may serve as markers for the MST event.  38 C.F.R. § 3.304(f) (3).

The Veteran filed the current claim on appeal in July 2004.  A July 2004 RO letter advised the Veteran of the types of evidence and/or information deemed necessary to substantiate his claims, and the relative duties on the part of the Veteran and VA in developing his claims.  This letter further advised the Veteran of the criteria specific to a PTSD personal assault claim.  The only deficiency pertained to the failure of the RO to inform the Veteran of the criteria for establishing an initial disability rating and effective date of award.  As the claim remains denied, there is no prejudice to the Veteran regarding this aspect of the claim.

VA has a duty to assist a claimant in the development of the claim. This duty includes assisting the claimant in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the Veteran's STRs and SPRs which appear complete.  Additionally, the RO has obtained all known VA clinical records as well as records in the possession of the Social Security Administration.

The RO has received negative responses for any available records from Sacred Heart Church, Catholic University, Bethesda Naval Hospital, NAS Patuxent River Police, morning reports, and the Naval Criminal Investigative Services.  The Veteran has been advised of the negative search results.  See RO letters dated May 19, 2005, August 3, 2005, October 6, 2009, January 11, 2010, and July 22, 2011.  The Board also observes that there no outstanding requests to obtain any additional private medical records for which the Veteran has identified and authorized VA to obtain on his behalf.

A dispositive issue on appeal concerns whether the Veteran experienced persistent and/or recurrent psychiatric symptoms since service and/or was exposed to an event during service which caused or aggravated a currently diagnosed psychiatric disorder.  

As reflected above, the Board has found no credible lay evidence that any of the Veteran's currently diagnosed psychiatric disorders first manifested in service, that a psychosis manifested to a compensable degree within the first postservice year, or that there have been persistent and/or recurrent since service discharge.  Furthermore, the Board has found that the Veteran's allegation of MST is not credible when viewed against the entire evidentiary record. 

The Veteran's attorney argues that the Veteran is entitled to VA examination to determine whether his allegations of MST events, allegation of decreased work performance and documented "ailments" in 1965 can serve as "marker" evidence to corroborate an MST event.  The alleged MST events, reduction in functioning and job reassignment are undocumented.  The Veteran's testimony to these issues has been rejected as inconsistent with the entire evidentiary record, including the Veteran's own inconsistent recollections relating to chronology of the alleged MST events.

The Veteran's STRs reflect treatment for infectious hepatitis more than a year from the MST event, and the medical literature of record reports a multitude of potential causative factors unrelated to sexual contact.  The Board also disagrees with Veteran's counsel that the record reflects a "variety of ailments" after the alleged MST events which could be identified as MST "markers" by an examiner.

In this case, the Board finds the Veteran's allegation of in-service MST events to be inherently incredible, unreliable and unverifiable.  The Board specifically finds that a medical expert's review of the STRs and SPRs for any evidence which could corroborate the alleged personal assault(s) is not warranted, as it would usurp the Board's factual findings in this case and result in a speculatory opinion given the factual record.  The Board notes that VA is not required to provide an examination based on conclusory and generalized allegations because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

In sum, the Board finds that a VA examination is not warranted because there is no credible lay or medical evidence of record to establish that the Veteran suffered an event, injury or disease in service, has a chronic disease which manifested to a compensable degree within the first postservice year, has a disability which has been persistent or recurrent since service, or that there is otherwise sufficient credible evidence of record which reasonably suggests that any inservice "ailment" could serve as an MST marker. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

At the hearing in March 2006, the Veteran testified to his alleged MST events in significant detail which is a dispositive issue on appeal.  He had been assisted by a representative.  This VLJ attempted to obtain the correct spelling of the alleged assailant during service, and then attempted to seek corroboration of this individual.  Given the evidentiary record, the Board finds that it fully complied with the Bryant requirements.

Overall, the Board finds that the evidence of record is sufficient to decide the claim being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating this claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 



ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


